COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Dr. Michael (Mikhail) Tyurin v. Capital One, N.A., David
                            Walton, Bank of America, N.A., Matthew D. Durham,
                            Synchrony Bank, and Citibank, N.A.

Appellate case number:      01-16-00810-CV

Trial court case number:    2016-45823

Trial court:                234th District Court of Harris County

        On May 10, 2017, appellant, Dr. Michael (Mikhail) Tyurin, filed notices of appeal
of the trial court’s:
            April 26, 2017 order granting appellee Matthew D. Durham’s Rule 91a
             Motion to Dismiss and dismissing Tyurin’s claims against Durham;
            April 26, 2017 order granting appellee Bank of America, N.A.’s Rule 91a
             Motion to Dismiss and dismissing Tyurin’s claims against Bank of
             America;
            May 8, 2017 order granting appellee Synchrony Bank’s traditional and no-
             evidence motion for summary judgment and ordering that Tyurin take
             nothing on his claims against Synchrony; and
            May 8, 2017 order granting appellee Citibank, N.A.’s traditional and no-
             evidence motion for summary judgment and ordering that Tyurin take
             nothing on his claims against Citibank.
See TEX. R. APP. P. 12(c) (providing multiple notices of appeal filed in same trial court
case are given same docket number).
      Accordingly, Tyurin is directed to request the trial court clerk to prepare and file a
supplemental clerk’s record containing all additional items necessary to his appeal of the
April 26, 2017 and May 8, 2017 orders and not included in the clerk’s record or
supplemental clerk’s records previously filed in this appeal. Any supplemental clerk’s
record is due to be filed no later than 30 days from the date of this order. See TEX.
R. APP. P. 35.1, 34.5(c).
      Tyurin is notified that any brief filed in this appeal must comply with all
requirements of Texas Rule of Appellate Procedure 38.1.1 See TEX. R. APP. P. 38.1
(governing contents and organization of appellant’s brief).
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    

Date: June 6, 2017




1
     On November 6, 2017, the court reporter notified the Clerk of this Court that there is no
     reporter’s record.